

117 HR 3562 IH: Vision Zero Act of 2021
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3562IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Blumenauer (for himself and Ms. Pressley) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo allow States to use funding provided under the surface transportation block grant program and the highway safety improvement program to develop and implement vision zero plans in eligible localities, and for other purposes.1.Short titleThis Act may be cited as the Vision Zero Act of 2021.2.Vision zero(a)In generalA local government, metropolitan planning organization, or regional transportation planning organization may develop and implement a vision zero plan to significantly reduce or eliminate transportation-related fatalities and serious injuries within a specified timeframe, not to exceed 20 years. (b)Use of fundsAmounts apportioned to a State under paragraph (2) or (3) of section 104(b) of title 23, United States Code, may be used to carry out a vision zero plan under this section.(c)Contents of planA vision zero plan under this section shall include—(1)a description of programs, strategies, or policies intended to significantly reduce or eliminate transportation-related fatalities and serious injuries within a specified timeframe, not to exceed 20 years, that is consistent with a State strategic highway safety plan and uses existing transportation data and consideration of risk factors;(2)plans for the implementation of, and education of the public about, such programs, strategies, and policies;(3)a description of how such programs, strategies, or policies will—(A)equitably invest in the safety needs of low-income and minority communities; and(B)protect the rights of members of such communities with respect to title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.); and(4)a description of a mechanism to evaluate progress of the development and implementation of the plan, including the gathering and use of transportation safety and demographic data.(d)InclusionsA vision zero plan may include a complete streets prioritization plan that identifies a specific list of projects to—(1)create a connected network of active transportation facilities, including sidewalks, bikeways, or pedestrian and bicycle trails, to connect communities and provide safe, reliable, affordable, and convenient access to employment, housing, and services, consistent with the goals described in section 150(b) of title 23, United States Code;(2)integrate active transportation facilities with public transportation service or improve access to public transportation; and(3)improve transportation options for low-income and minority communities.(e)CoordinationA vision zero plan under this section shall provide for coordination of various subdivisions of a unit of local government in the implementation of the plan.(f)Restriction on use of fundsNotwithstanding any other provision of law, no Federal funds may be used to enforce a vision zero plan. (g)Safety performance managementA vision zero plan under this section is not sufficient to demonstrate compliance with the safety performance or planning requirements of section 148 or 150 of title 23, United States Code.(h)Amendment to section 148Section 148 of title 23, United States Code, is amended—(1)in subsection (a)(4)(B)(xiii) by inserting , including the development of a vision zero plan under the Vision Zero Act of 2021 after safety planning; (2)in subsection (c)(2)(B)(i) by inserting excessive design speeds and speed limits, after crossing needs,; and(3)in subsection (h)(1)(A) by inserting , including any efforts to reduce vehicle speed after under this section. (i)Amendment to section 150Section 150(b)(1) of title 23, United States Code, is amended by inserting or elimination after significant reduction. 